UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6292



GARY N. MCNAMARA,

                                             Plaintiff - Appellant,

          versus

MARTIN P. WASSERMAN, Individually and in his
capacity as Secretary for the Maryland De-
partment of Health & Mental Hygiene; MARY K.
NOREN, Individually and in her capacity as
Superintendent for the Eastern Shore Hospital
Center; DAVID WILLIAMSON, Doctor, Individually
and in his capacity as Director of Forensic
Psychiatry for the Eastern Shore Hospital
Center; JOEL J. TODD, in his official and
administrative capacities as State's Attorney
for Worcester County, Maryland; ALL KNOWN AND
UNKNOWN PERSONS AS SET FORTH IN THE JOINDER OF
THE COMPLAINT; RICHARD ECKARDT, Social Worker
Eastern Shore Hospital Center; BURTON ANDER-
SON, Public Defender Service; PAUL L. STONE,
Rights Advisor Eastern Shore Hospital Center;
CINDY BASIL, Charge Nurse, Eastern Shore Hos-
pital Center; WALTER GUMBY, Assistant Public
Defender Service, RAUL LOPEZ, Doctor, Psychia-
trist, Eastern Shore Hospital Center; RUSSELL
P. SMITH, JR., Doctor, Dentist, Eastern Shore
Hospital Center; MARTIN BRANDES, Doctor,
Psychiatrist, Eastern Shore Hospital Center;
ANITA EARP ROBINSON, Honorable, Administrative
Law Judge,

                                            Defendants - Appellees.
Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
2907-AMD)


Submitted:   July 23, 1996                Decided:   July 31, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.

Gary N. McNamara, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Baltimore Maryland; Susan Renee Steinberg, MARYLAND
DEPARTMENT OF HEALTH & MENTAL HYGIENE, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) action. All but four

of Appellants' claims were dismissed without prejudice. Because

such dismissals are generally not appealable, we dismiss the appeal

regarding these claims. See Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

     Three of Appellant's remaining claims were dismissed as frivo-

lous pursuant to 28 U.S.C. § 1915(d) (1988), and Appellant's last

claim was dismissed after summary judgment was granted to the only
remaining Defendant. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm the dismissal of the remaining claims on the reasoning of
the district court. McNamara v. Wasserman, No. CA-95-2907-AMD (D.
Md. Oct. 24, 1995, & Feb. 1, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the

decisional process.




                              AFFIRMED IN PART, DISMISSED IN PART




                                3